Title: To James Madison from James H. Audrain and Others, December 1813 (Abstract)
From: Audrain, James H.
To: Madison, James


        § From James H. Audrain and Others. December 1813. “We take the liberty of recommending to your consideration Solomon Sibbley, long a resident of this Territory as a Gentleman well qualified to discharge the duties of a Judge of the General Court of the Territory; his integrity, intelligence & ability induce us to believe that in the event of his appointment he would discharge the duties of the Office with honour to himself & advantage to his Country.”
      